Citation Nr: 1223209	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a concussion.

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for memory loss.  

7.  Entitlement to service connection for a psychiatric disorder, to include nervousness, jumpy, edgy, nervous breakdown, personality changes, and posttraumatic stress disorder.  

8.  Entitlement to service connection for a bilateral knee disorder.  

9.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was treated as a separate issue by the RO.  An issue currently on appeal deals with psychiatric disorders.  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include nervousness, jumpy, edgy, nervous breakdown, personality changes, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), t

The issues of entitlement to service connection for bilateral hearing loss, service connection for a cervical spine disorder, service connection for a lumbar spine disorder, service connection for a concussion, service connection for headaches, service connection for memory loss, service connection for a psychiatric disorder, to include nervousness, jumpy, edgy, nervous breakdown, personality changes, and PTSD, and service connection for a bilateral knee disorder are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for asbestos exposure was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for entitlement to service connection for asbestos exposure have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

By a June 2006 rating decision, in part, the RO denied service connection for asbestos exposure.  In July 2006, the Veteran filed a notice of disagreement with this decision.  The record shows that the Veteran submitted a written statement requesting that the issue of entitlement to service connection for asbestos exposure be withdrawn.  However, the issue remained on appeal as shown by the April 2009 Statement of the Case.  The Veteran perfected his appeal in April 2009 and wished to appeal all issues listed on the Statement of the Case.  During the April 2012 hearing before the Board, the Veteran requested that the issue of service connection for asbestos exposure be withdrawn.  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The issue of entitlement to service connection for asbestos exposure is dismissed.


REMAND

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Board finds that a new VA medical opinion is required.  The Veteran seeks service connection for hearing loss on the basis of military noise exposure.  The records show that the Veteran's military occupational specialty was avionics guidance and control shop non-commissioned officer in charge and avionics instrument system specialist.  He testified that he served on the flight line and was exposed to aircraft noise.   

The Veteran was afforded a VA examination in October 2008.  The examiner noted that there was a significant threshold shift at 6000 Hertz during active service, but that it is not within the compensable range.  The examiner opined that the hearing loss was less likely as not caused by or a result of military noise exposure.  In the rationale, the examiner stated that the Veteran had military exposure to 141CS, KC153, SR71 generators but that ear protection was used.  The examiner noted that military audiograms indicated a significant threshold shift at 6000 Hertz but no significant threshold in the compensable range.

The absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  38 C.F.R. § 3.385 (2011); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the examiner based the negative nexus opinion on the absence of a threshold shift within the compensable range from entrance to separation.  However, the presence of a decreased hearing at the frequency of 6000 Hertz may be indicative of noise-induced hearing loss.  Therefore, the Board finds that the examiner's rationale is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss that may be present.  

In addition, with respect to the Veteran's claims of entitlement to service connection for a cervical spine disorder, service connection for a lumbar spine disorder, service connection for a concussion, service connection for headaches, service connection for memory loss, service connection for a psychiatric disorder, to include nervousness, jumpy, edgy, nervous breakdown, personality changes, and PTSD, and service connection for a bilateral knee disorder, additional development is required.  The Veteran testified that the aforementioned disabilities are related to multiple inservice motorcycle accidents.  In connection with his appeal, he has submitted several lay statements from fellow serviceman that corroborate his assertions regarding multiple accidents.  The service treatment records only document one motorcycle accident that occurred in April 1985.  However, the Veteran testified that the clinical records are missing as he received treatment at the United States Air Force (USAF) Hospital in Lakenheath and at the clinic at RAF Mildenhall.  Records from the USAF Hospital Lakenheath are associated with the service treatment records.  However, to ensure that every possible consideration is given to the Veteran, the Board finds that VA must request the clinical records directly from USAF Hospital Lakenheath and RAF Mildenhall, if possible, and to associate any received records with the claims file.  The Veteran also testified that he received mental health treatment and, therefore, mental health records must also be requested from USAF Hospital Lakenheath and RAF Mildenhall.  

Furthermore, the Veteran has stated that his personnel records are not complete.  He testified before the Board that he was put on convalescence leave following his motorcycle accidents which was not shown in the personnel records that are associated with the claims file.  In connection with the appeal, VA requested records of asbestos exposure and records related to PTSD from the National Personnel Records Center.  However, it is not clear whether the complete personnel records are associated with the claims file.  Therefore, on remand, VA must make a request for the Veteran's complete personnel records and/or official military personnel file (OMPF).

Accordingly, the case is remanded for the following action:

1.  The RO must obtain all of the Veteran's service personnel records or copies of the Veteran's OMPF and associate them with the claims file.  In addition, the RO must request all clinical records pertaining to the Veteran from USAF Hospital and RAF Mildenhall to include any mental health treatment.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Regardless of the Veteran's response, the RO must request all updated VA treatment records from the Des Moines VA Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination for a clarifying medical opinion to be obtained to determine whether any degree of hearing loss found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any degree of diagnosed hearing loss is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.        38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested opinion has been completed, the RO must review the opinion to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


